Filed 3/28/22 P. v. Chavez-Estrella CA1/4

Opinion following transfer from Supreme Court

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,                                                      A158809
           Plaintiff and Respondent,
                                                                  (Alameda County
 v.                                                               Super. Ct. No. 18-CR-012587)
 DANIEL CHAVEZ-ESTRELLA,
           Defendant and Appellant.


          Daniel Chavez-Estrella was convicted of carjacking after a
jury trial in which the court found the victim, Maria Holguin
(Holguin), unavailable and admitted her preliminary hearing
testimony. On appeal to this court he challenged that decision,
Holguin’s identification of Chavez-Estrella at a show-up and in
court, the eyewitness jury instruction (CALCRIM No. 315) and
the denial of his suppression and Romero motions. We affirmed.
          Chavez-Estrella petitioned for Supreme Court review,
reasserting his challenges to his conviction and asserting he was
entitled to remand for resentencing pursuant to new sentencing
provisions. The Court granted review and transferred the case to


                                                      1
this court with directions to vacate our decision and to reconsider
the cause in light of Senate Bill No. 567 (Stats. 2021, ch. 731
(Senate Bill 567)) and Assembly Bill No. 124 (Stats. 2021, ch. 695
(Assembly Bill 124)). We do so now.
                         BACKGROUND
The Carjacking
      After cleaning a Berkeley storage facility with her son on
the afternoon of July 23, 2018, Holguin entered and started her
2003 gray Saab, and exited the car to await her son. A man—
later identified as Chavez-Estrella—approached Holguin, said
“[e]xcuse me,” pushed her left shoulder and “threw [her] down” on
the sidewalk. Holguin suffered pain but did not require surgery
and was taking pain medication more than one year later. The
man got into the driver’s side of the car and began to drive away,
but not before Holguin grabbed her handbag from the passenger’s
car seat. The man drove off but stopped to pick up a woman
waiting at the corner. Holguin described the driver as having
messy, curly light-brown hair and a full light-colored beard and
wearing black sweatpants and an orange short-sleeved T-shirt.
Police, firemen and an ambulance responded to Holguin’s son’s
call for help, but she refused to go to the hospital.
The In-field Show-up Identification of Chavez-Estrella
      Two days later the police called Holguin and advised: the
Saab was found; it was at an International Boulevard gas station;
and she could retrieve it. At the gas station, the police asked
Holguin to view a suspect. She viewed the man from the backseat
of a police car at a distance of about 45 feet, but had a clear,


                                  2
unobstructed view. He was handcuffed and surrounded by three
uniformed police officers and three police cars. The police told her
that the man had been driving her car in traffic. Holguin said
that the man was the person who shoved her and took the Saab.
Police released the car to Holguin and her daughter, Mayra
Holguin (Mayra).1
Detention and Arrest of Chavez-Estrella
      An Oakland police officer was working plainclothes
surveillance on July 25, 2018, and saw a man in the Elmhurst
area he believed to be Eric Salazar (Salazar), who had an active
warrant. Elmhurst was known as a locale for abandoned, stolen
cars . The officer knew Salazar whom he had seen in Elmhurst
and arrested for, among other crimes, driving a stolen vehicle.
The man, who fit the description of Salazar, was “going in and
out of [a] car.” The officer radioed members of his surveillance
team that he had seen Salazar and that he had an active
warrant. Within 15 minutes his “squadmates” detained the man
the officer identified. The officer drove by the detention site,
confirmed that the detained person was the man he had
identified as Salazar but, after driving by a second time, realized
he was not Salazar.
      The arresting officer testified that he and his partner, who
were in full uniform in a marked car, received the radio direction
to detain Salazar. They did a record check to confirm that Salazar
was a parolee at large with an active warrant and detained him


      1We refer to Mayra by her first name to avoid confusion,
not out of disrespect.
                                  3
in the car at a gas station. The officer identified Chavez-Estrella
as the man he detained, cuffed, and placed in the rear of the
patrol car. About five minutes after the detention, the arresting
officer compared the detained man with Salazar’s booking photo
and determined that he was not Salazar. Chavez-Estrella
provided his name and date of birth; the officer ran a record
check and learned that Chavez-Estrella was on active probation
and subject to search. About five minutes later, the officer
learned from the computer database, based on the car’s VIN, that
“it was a reported carjacking vehicle out of Berkeley.” Next the
arresting officer performed “a full search incident to arrest” and
“recovered a car key and a cell phone and just personal property”
from Chavez-Estrella; the Saab key was in his front right pants
pocket. The Berkeley Police Department was advised of the
detention, and within an hour Berkeley officers arrived and
conducted an in-field identification.
      A Berkeley officer went to the gas station where
Chavez-Estrella, whom he identified in court, was detained. The
officer called Holguin but, because she did not speak English,
spoke to Mayra and told her they located Holguin’s car. Mayra
and Holguin went to the gas station to retrieve the car, and—
since they were on scene—the officer conducted an in-field show
up. Chavez-Estrella was standing in the gas station parking lot.
Holguin saw him and said “si, si,” which the officer understood as
“yes, yes.”
      At the time of his arrest, Chavez-Estrella had the Saab key
in his pocket. The car’s front license plate was missing, and the


                                 4
rear was turned backwards and covered with a paper license
plate. The VIN matched that of the carjacked vehicle as did the
actual license plate.
      The Saab and key were returned to Holguin and Mayra.
      Chavez-Estrella was arrested and charged with carjacking
(count 1; Pen. Code, § 215, subd. (a)).
In-court Identification of Chavez-Estrella
      At the preliminary hearing, Holguin identified
Chavez-Estrella as the man who pushed her and took her car.
The People did not elicit testimony about the in-field show up,
but the defense cross-examined her about her identification of
Chavez-Estrella. She said that the person the police presented
was the man who took her car. On redirect, Holguin testified that
she recognized Chavez-Estrella as the man who took her car, not
“because he was caught with [her] car.
      Chavez-Estrella was charged in an amended information
with carjacking (count 1; Pen. Code, § 215, subd. (a)) and
unlawful driving or taking of a vehicle (count 2; Veh. Code,
§ 10851, subd. (a)). The information also alleged that he
committed the offenses while on felony probation (§ 1203, subd.
(k)) and that he suffered one strike prior (§§ 1170.12, subd. (c)(1);
667 subds. (a), (e)) and two prison priors (§ 667.5, subd. (b). The
People’s motion to dismiss count 2 was granted.




                                  5
Motions to Suppress and to Exclude Identifications
      At trial on September 17, 2019, Chavez-Estrella moved
pursuant to Penal Code2 section 1538.5 to suppress the Saab key,
cell phone, observations and resulting identification of him and
his statements as the fruits of a warrantless search. He argued
that the detention was without reasonable suspicion and unduly
prolonged; his warrantless arrest was without probable cause;
and the probation/parole search was unconsented and overbroad.
He contended that any derived evidence must be excluded. The
court heard the testimony of the Oakland and Berkeley officers
and denied the motion.
      Chavez-Estrella also moved to “exclude the in- and out-of-
court identification”—both the “in-field show up on July 25,
2018,” and the “subsequent identification of Mr. Chavez Estrella,
in court during the preliminary hearing,” which he argued “was
tainted by the initial in-field show up.” The court considered the
testimony of the Oakland and Berkeley officers who conducted
the show-up and denied the motion. 3
Unavailability of Maria Holguin
      On Thursday, September 19, 2019, during jury selection—
but out of the presence of the venire—the People advised the
court and counsel that Holguin reported to the courthouse that



      All statutory references are to the Penal Code unless
      2

otherwise indicated.
      3Appellant also moved to exclude admission of his
post-arrest statements as involuntary and obtained in violation of
Miranda v. Arizona (1966) 384 U.S. 436. The court denied the
motion, but appellant does not challenge that ruling on appeal.
                                 6
morning, in response to their subpoena, but en route to the
restroom, she “[f]ell down the stairs and most likely broke her
hip.” The court said, “[S]he’s at the hospital now, and the D.A. is
waiting to see her prognosis. It’s possible or likely she won’t be
available in the next say two weeks. So there’s a possibility there
will be a continuance, which I would grant.
      The court asked if the defense would object to a
continuance to Monday, September 23 to await Holguin’s
prognosis. Defense counsel replied, “I wouldn’t object to
continuing. I would ask to finish selecting the alternates, swear
the jury, and then I would not object at that point to a
continuance until Monday.” The People objected to swearing the
jury, and the court agreed with the People. Jury selection
continued, and the prospective jurors were ordered to return on
September 23, 2019.
      On Monday, September 23, 2019, the People filed a motion
pursuant to Evidence Code section 240, subdivision (a)(3) asking
the court to find Holguin unavailable due to infirmity and to
admit her preliminary hearing testimony. The People updated
the court and counsel with information from Mayra that Holguin
had surgery on Friday, September 20 and, as of Sunday,
September 22, “was in the hospital recovering from her hip
surgery” and “heavily medicated with morphine.” The People
argued: “She was heavily medicated and in pain. Moving her out
of the hospital to testify at this point, would inflict substantial
trauma on her and could ruin her ability to recover from surgery.




                                  7
As such the People request the court find Ms. Holguin
unavailable.”
      Chavez-Estrella objected to finding Holguin unavailable:
“the foundation hasn’t been laid and the unavailability has not
been properly established. I believe the use of the prior
preliminary hearing transcript would violate Mr. Chavez’s state
and federal constitutional rights to confrontation.” 4 Chavez-
Estrella elaborated that at the preliminary hearing, counsel “was
prevented by the judge from asking about possible signs of
mental illness when I was cross-examining Miss Holguin because
the (sic) just stated that carjacking is a general intent crime, and
for that reason shut down questioning that was geared towards a
potential defense of intent, which is about mental illness. [¶] I do
think that my cross-examining was limited in an area where it
properly should have been allowed.” 5
      In response to the court’s question, the assistant district
attorney said, “[T]he information I received from Mayra Holguin,
Miss Holguin’s daughter. She was in surgery on Friday evening,
and . . . as of Sunday Miss Holguin is still in the hospital
medicated and recovering from hip surgery. Her hip was in fact
broken. At this time I don’t think she’s been discharged. But even
if she’s been discharged from the hospital, she was going to be
moved to an inpatient rehabilitation center.” The parties


      4The record does not reflect a written opposition by
appellant.
      5Appellant’s seventh motion in limine sought to “[e]xclude
evidence of complaining witness’[s] state of mind” as “irrelevant
but also normally inadmissible under Evidence Code section 352.”
                                  8
submitted, and the court said, “I’m making a finding of
unavailability.”
      There is no record in the reporter’s transcript that
Chavez-Estrella responded to the court’s September 19, 2019
statement that it would grant a continuance to allow Holguin to
recover, nor did Chavez-Estrella move for a continuance. Instead,
he proposed that the jury be instructed: “I think the best thing to
do is to tell them the Court has ruled she is not available to
testify, and you’re instructed not to speculate on the reason for
that.” The court replied, “That’s what I’m going to do.”
      The prospective jurors returned to the courtroom and were
sworn. The court advised them: “The complaining witness in this
case is not going to be able to testify, but there is a recorded
transcript from the preliminary hearing. This is the instruction
you’ll have as to her not being available. The testimony that
Maria Holguin has given under oath will be read to you because
she’s not available. You must evaluate this testimony by the
same standards that you apply to a witness who testifies here in
court.”
Holguin’s Testimony
      After the court found Holguin unavailable the court
conducted a hearing on the portions of Holguin’s preliminary
hearing testimony which would be read to the jury. Chavez-
Estrella objected to, and the court excluded, certain lines of
Holguin’s testimony. Chavez-Estrella restated the objection to
the testimony being read.




                                  9
      At trial, the People introduced Holguin’s preliminary
hearing testimony in which she described the carjacking, and—in
the courtroom—identified Chavez-Estrella as the person who
took her car. She testified that the in-court identification was not
the result of the in-field show up.
      Holguin described the events before and during the
carjacking. She finished cleaning the office with her son and was
waiting for him on the sidewalk, next to the passenger side of her
car, which was parked in the street. The key was in the ignition
and the motor was running. Chavez-Estrella was with a woman,
approached her, said, “Excuse me,” and pushed her left shoulder,
throwing her on the sidewalk. Chavez-Estrella got into the
driver’s side, and drove off, but not before Holguin grabbed her
handbag from the car’s passenger seat. He drove straight ahead,
stopping at the corner for the woman who got into the car
through the front passenger door. The police returned her car two
days later.
      On cross-examination, Holguin described Chavez-Estrella
as having a full brown beard and curly brown hair, and—when
she saw him two days later—she identified Chavez-Estrella
because she recognized him as the person who took her car.
The Surveillance Footage
      The People introduced and the court admitted a
surveillance video. The video depicts a woman identified as
Holguin in front of the Central Self Storage. (Exhibit 2, at 3:08:44
p.m. on July 23, 2018.) She is accompanied by a young man, and
they are taking cleaning supplies into the building. (Exhibit 2.)


                                 10
Holguin exits the building with a vacuum cleaner and exits the
lower left corner of the frame. (Exhibit 2 at 3:09:27 to 3:09:53
p.m.) A man and woman enter the center lower frame and walk
forward. (Exhibit 2 at 3:13:12 p.m.) The man looks in the
direction in which Holguin departed and then turns and exits the
lower left frame. (Exhibit 2 at 3:13:17 to 3:13:22 p.m.) The woman
continues walking toward the corner where she waits. (Exhibit 2
at 3:13:33 p.m.) The Saab enters the left frame, and the woman
walks toward the Saab. (Exhibit 2 at 3:13:34 p.m.)
Simultaneously, Holguin reenters the frame from the lower left
and walks up the sidewalk toward the woman. (Exhibit 2 at
3:13:36 p.m.) The Saab slows down—without stopping—allows
the same woman to enter the passenger side and then rounds the
corner and speeds away (Exhibit 2 at 3:13:36 to 3:13:40 p.m.) At
the same time Holguin is walking toward the corner with a
handbag on her left arm. She reaches the corner and waves with
her right hand in the direction that the Saab departed. (Exhibit 2
at 3:13:53 p.m.) Holguin rounds the corner (Exhibit 2 at 3:13:58
p.m.), and the three-minute, 34-second surveillance video ends.
CALCRIM No. 315
      The court conducted a jury instruction conference off the
record and then memorialized objections on the record. In
response to the court’s statement that it was going to instruct
using CALCRIM No. 315 (Eyewitness Testimony), the defense
objected to some aspects of the instruction but did not object to
the instruction or specifically to the question: “How certain was
the witness when he or she made the identification?” (Eyewitness


                                 11
certainty question.) The court instructed using CALCRIM No.
315 and included the eyewitness certainty question.
The Verdict and Sentence
      The jury deliberated and reached a unanimous verdict on
September 27, finding Chavez-Estrella guilty of carjacking in
violation of section 215, subdivision (a). In the second part of the
bifurcated trial, the court found “all the priors to be true.”
      At sentencing, the court denied the Romero motion (People
v. Superior Court (Romero) (1996) 13 Cal.4th 497, 529–530), but
exercised its “discretion to strike both the one-year prior
pursuant to section 667.5[, subdivision] (b) due to the defendant’s
difficult upbringing and all the other factors listed in the letter by
the public defender.” The court sentenced Chavez-Estrella to the
aggravated base term of nine years, which was doubled due to the
prior strike and an additional five-year term pursuant to sections
667, subdivision (a)(1) and 667, subdivision (c), for a total of 23
years in state prison.
                           DISCUSSION
1.    The court did not err in finding Holguin unavailable
      and admitting her preliminary hearing testimony.
      At the hearing on the People’s motion to find Holguin
unavailable, Chavez-Estrella argued that the foundation was
inadequate and that admitting her preliminary hearing
testimony would violate his constitutional confrontation rights.
The court rejected these claims, and we agree.
      Chavez-Estrella’s first objection—lack of “foundation”—did
not inform the court, nor does it enlighten us, as to the alleged
deficiency. In his brief Chavez-Estrella seeks to remedy that

                                  12
failure and to reframe the “foundation” objection as: (1) hearsay,
arguing the assistant district attorney related evidence from
Mayra; and (2) calls for an expert opinion (Evid. Code, §§ 800;
801). Chavez-Estrella’s second objection was that admitting
Holguin’s preliminary hearing testimony violated his right to
cross-examine the victim.
Legal Principles
      “The confrontation clauses of both the federal and state
Constitutions guarantee a criminal defendant the right to
confront the prosecution’s witnesses. (U.S. Const., 6th Amend.;
Cal. Const. art. I, § 15.) That right is not absolute, however. An
exception exists when a witness is unavailable and, at a previous
court proceeding against the same defendant, has given
testimony that was subject to cross-examination.” (People v.
Cromer (2001) 24 Cal.4th 889, 892 (Cromer).)
      Evidence Code section 1291 provides, in pertinent part, as
follows: “(a) Evidence of former testimony is not made
inadmissible by the hearsay rule if the declarant is unavailable
as a witness and: ¶ : . .¶ (2) The party against whom the former
testimony is offered was a party to the action or proceeding in
which the testimony was given and had the right and opportunity
to cross-examine the declarant with an interest and motive
similar to that which he has at the hearing.” (Evid. Code, § 1291,
subd. (a)(2).) Evidence Code section 240, in turn, defines the
phrase “unavailable as a witness.” Relevant to this case, a
witness may be found to be unavailable when he or she is “[d]ead
or unable to attend or to testify at the hearing because of then-


                                 13
existing physical or mental illness or infirmity.” (Evid. Code,
§ 240, subd. (a)(3).)
      The witness’s infirmity must be sufficiently severe to make
appearance at trial “relatively impossible.” (People v. Winslow
(2004) 123 Cal.App.4th 464, 471 (Winslow).) To satisfy Evidence
Code section 240, subdivision (a)(3), “the illness or infirmity must
be of comparative severity; it must exist to such a degree as to
render the witness’s attendance, or his testifying, relatively
impossible and not merely inconvenient.” (People v. Gomez (1972)
26 Cal.App.3d 225, 230 (Gomez).)
      Chavez-Estrella’s challenge to Holguin’s testimony requires
us to review both the question of fact—whether the People
established by preponderance of evidence that Holguin’s hip
surgery, pain medication and incapacity rendered her
unavailable—and the question of law, whether under the
circumstances Chavez-Estrella’s right to confront the victim was
violated.
      “The standards of review for questions of pure fact and
pure law are well developed and settled. . . . [A]n appellate court
reviews findings of fact under a deferential standard
(substantial evidence under California law, clearly erroneous
under federal law), but it reviews determinations of law under a
nondeferential standard, which is independent or de novo
review.” (Cromer, supra, 24 Cal.4th at pp. 893–894.) “Selecting
the proper standard of appellate review becomes more difficult
when the trial court determination under review resolves a mixed
question of law and fact. Mixed questions are those in which the


                                 14
‘ “historical facts are admitted or established, the rule of law is
undisputed, and the issue is whether the facts satisfy the
[relevant] statutory [or constitutional] standard, or to put it
another way, whether the rule of law as applied to the
established facts is or is not violated.” ’ ” (Cromer, at p. 894 [
appellate court independently reviews trial court’s finding the
prosecution used due diligence to locate missing witness.]; see
Winslow, supra, 123 Cal.App.4th at p. 471 [applies Cromer where
witness’s unavailability results from “existing mental illness or
infirmity”]; (Evid. Code, § 240, subds. (a)(3), (c))].)
      The showing required to establish a witness’s
unavailability is left to the discretion of the trial court. (People v.
Alcala (1992) 4 Cal.4th 742, 779; People v. Rojas (1975) 15 Cal.3d
540, 550–551; see Gomez, supra, 26 Cal.App.3d at p. 230 [“we
cannot say just what illness or infirmity must be shown or the
degree of its severity, leaving that determination to a trial court’s
exercise of discretion”].)
      We independently review the trial court’s determination
that Holguin was unavailable and that her preliminary hearing
testimony be admitted. (Cromer, supra, 24 Cal.4th at p. 901 [de
novo review of trial court’s determination prosecutor exercised
due diligence in locating missing witness]; Winslow, supra,
124 Cal.App.4th at p. 471 [independent review of trial court’s
finding witness unavailable due to mental illness or infirmity].)




                                   15
Analysis
The Evidentiary Objections
      If, as Chavez-Estrella now argues, the objection to the
assistant district attorney’s representations was “hearsay,” it was
forfeited. To preserve an objection for appeal, it must be “timely
made” and “stated as to make clear the specific ground of the
objection.” (Evid. Code, § 353, subd. (a).) “To obtain reversal
based on the erroneous admission of evidence, the record must
show a timely objection making clear that specific ground.
[Citations.] Lack of such objection deprives the proponent of the
evidence an opportunity to establish a better record or some
alternative basis for admission. ” (Duronslet v. Kamps (2012)
203 Cal.App.4th 717, 726.)
      Had the objection been preserved, “[w]e review the evidence
in the light most favorable to the People and presume the
existence of every fact the trier could reasonably deduce from the
evidence that supports the judgment. (People v. Ochoa (1993)
6 Cal.4th 1199, 1206.)” (Winslow, supra, 123 Cal.App.4th at
p. 467.) On this record we would conclude that the court did not
abuse its discretion in relying on the assistant district attorney’s
statements that Holguin had hip surgery to repair the injury she
sustained at the courthouse and that her pain medication and
hospitalization precluded her attendance at court. A court may
consider representations from an officer of the court without
formal testimony. (People v. Medina (1995) 11 Cal.4th 694, 731.
[“The prosecutor was an officer of the court whose




                                 16
representations of fact, made without objection or rebuttal by
defendant, properly could sustain the court’s ruling”].)
      Nor did the amorphous “foundation” objection preserve an
objection to the assistant district attorney’s competence. 6 That
objection, too, was forfeited. (Evid. Code, § 353, subd. (a).) Had
the objection not been forfeited we would apply the “deferential
standard” and would find no error. The prosecutor was not
rendering an expert opinion; she was relating a historical fact.
On September 19, she advised the court and defense counsel of
Holguin’s injury, and on September 23, she reported that Holguin
had hip surgery, was medicated for the pain and was
hospitalized. The assistant district attorney was competent to
relate the information received from Mayra. (Evid. Code, § 702.)
She was not expressing an opinion (Evid. Code, § 800), let alone
one which would require her to qualify as an expert (Evid. Code,
§ 801).




      6 Chavez-Estrella argue that we should follow People v.
Green (1963) 215 Cal.App.2d 169 . Even if Green is still good law,
we would not reach a different conclusion. In Green the trial court
allowed the prosecutor to make an unsworn statement about the
unavailability of the out-of-state complaining witness and
admitted, without authentication, a letter and two telegrams
between the prosecutor’s office and the witness to prove the
witness was unavailable. (Id. at pp. 170–171.) Green’s attorney
“object[ed] upon detailed and sound grounds,” including hearsay,
to the admission of the correspondence. (Ibid.) The court
overruled the objections and admitted the witness’s preliminary
hearing testimony. On that record, the court held admitting the
witness’s testimony was reversible error. (Id. at pp. 170–171.)
There were no such objections here.
                                 17
Holguin’s Unavailability
      In conducting our “first inquiry” under Cromer, “[w]e
review the evidence in the light most favorable to the People and
presume the existence of every fact the trier could reasonably
deduce from the evidence that supports the judgment.” (Winslow,
supra, 123 Cal.App.4th at p. 467.) The court did not abuse its
discretion in relying on the assistant district attorney’s
representation that Holguin had hip surgery and that her pain
medication and hospitalization precluded her attendance at
court. We find no error in the trial court’s admission of the
evidence that Holguin broke her hip, was hospitalized and was
taking pain medicine.
Admitting Holguin’s testimony
      For the second inquiry, we “independently review” the trial
court’s decision finding Holguin unavailable as required by
Evidence Code section 240, subdivisions (a)(3), (c), and admitting
her preliminary hearing testimony pursuant to Evidence Code
1291, subdivision (a)(2). (Cromer, supra, 24 Cal.4th at p. 901.)
      Our analysis begins on September 19 when—upon learning
of Holguin’s fall—the trial court anticipated the possibility that
she might be unavailable for about two weeks to testify at trial
and sua sponte stated its willingness to grant a continuance. The
parties had not concluded jury selection, but Chavez-Estrella did
not respond to the court’s invitation for a two-week continuance.
Since the court previously granted the defense request to be dark
on Friday, the court proposed that the jurors return on Monday,
September 23. The defense objected unless the jurors were sworn,


                                 18
but the court instructed the venire to return the next week. On
Monday, upon learning of Holguin’s surgery and hospitalization,
Chavez-Estrella objected to admitting the testimony, but did not
request a continuance, and the jury was sworn. Chavez-Estrella
did not accept the court’s proposal of a continuance to allow the
victim to recover and to testify. Having made that strategic
decision, he cannot now avoid its consequences. (Yakus v. United
States (1944) 321 U.S. 414, 444 “[a constitutional right may be
forfeited in criminal as well as civil cases by the failure to make
timely assertion of the right before a tribunal having jurisdiction
to determine it”].)
      In any event, our independent review of the record
inescapably leads to the conclusion that the nature and severity
of Holguin’s hip injury and surgery would have made live
testimony at trial “relatively impossible” (Winslow, supra,
123 Cal.App.4th at p. 471) and that her disability was “to such a
degree as to render [her] attendance, or [her] testifying, relatively
impossible and not merely inconvenient.” (Gomez, supra,
26 Cal.App.3d 225, 230).”
      To the extent that Chavez-Estrella contends his
cross-examination was inadequate, we also find that the trial
court satisfied Evidence Code section 1291, subdivision (a)(2).7
The People’s relatively brief direct examination of Holguin—


      7“The party against whom the former testimony is offered
was a party to the action or proceeding in which the testimony
was given and had the right and opportunity to cross-examine
the declarant with an interest and motive similar to that which
he has at the hearing.” (Evid. Code, § 1291, subd. (a)(2).)
                                 19
consuming 10 transcript pages—elicited the basic elements of the
carjacking and did not include any questions about the in-field
identification. In contrast, Chavez-Estrella conducted a lengthy
cross-examination—consuming 25 transcript pages—probing
every aspect of the carjacking, Holguin’s ability to perceive the
events and her attacker, and the circumstances of the in-field and
in-court identifications.
      Chavez-Estrella attempts unsuccessfully to analogize the
record to that in People v. Stritzinger (1983) 34 Cal.3d 505, 515
where—based only on her mother’s opinion—the trial court found
a child molestation victim unavailable and admitted her
preliminary hearing testimony. (Id. at p. 510.) Although
Stritzinger was given the opportunity to question the victim, his
counsel did not do so at the preliminary hearing. (Id. at pp. 515–
516.) The trial court made the finding of unavailability based
solely on the victim’s mother’s testimony about the child’s
emotional difficulties. (Ibid.) The Court of Appeal reversed,
holding that the “mother’s testimony on the issue of her
daughter’s mental health is legally insufficient to support a
finding of witness unavailability.” (Id. at p. 516.) The court
concluded that “medical testimony” is not “a specific requirement
for a finding of unavailability under the ‘mental illness or
infirmity’ provision of Evidence Code section 240,” but “[t]he
mother’s understandably protective testimony was . . .
insufficient as a matter of law for this critical purpose.” (Id. at
p. 518.)




                                  20
      This case is different. The extent and severity of Holguin’s
infirmity are undisputed. Chavez-Estrella “was given and had
the right and opportunity to cross-examine” Holguin “with an
interest and motive similar to that which he ha[d]” at trial. (Evid.
Code, § 1291, subd. (a)(2).) Unlike Stritzinger, Chavez-Estrella
exercised that right. His counsel conducted a thorough,
penetrating cross-examination of Holguin at the preliminary
hearing. Having conducted a de novo review, we conclude the
court did not err in finding Holguin unavailable to testify at trial
and admitting her preliminary hearing testimony.
2.    Admitting Holguin’s in-field identification of
      Chavez-Estrella did not violate his due process right.
      Chavez-Estrella moved pretrial to exclude evidence of both
the in-field show up identification and the in-court identification,
arguing that the former was unduly suggestive and the latter
was tainted by it. The court heard testimony and denied the
motion.
Legal Principles
      “In order to determine whether the admission of
identification evidence violates a defendant's right to due process
of law, we consider (1) whether the identification procedure was
unduly suggestive and unnecessary, and, if so, (2) whether the
identification itself was nevertheless reliable under the totality of
the circumstances, taking into account such factors as the
opportunity of the witness to view the suspect at the time of the
offense, the witness’s degree of attention at the time of the
offense, the accuracy of his or her prior description of the suspect,
the level of certainty demonstrated at the time of the

                                 21
identification, and the lapse of time between the offense and the
identification.” (People v. Cunningham (2001) 25 Cal.4th 926, 989
(Cunningham).) “But as Stovall [Stovall v. Denno (1967) 388 U.S.
293] makes clear, the admission of evidence of a showup without
more does not violate due process.” (Neil v. Biggers (1972) 409
U.S. 188, 198 [rape victim’s identification of suspect at a single-
person identification seven months after the offense was not
unduly suggestive].)
      “We independently review ‘a trial court’s ruling that a
pretrial identification procedure was not unduly suggestive.’ ”
(People v. Avila (2009) 46 Cal.4th 680, 698–699.) “Defendant does
bear the burden of demonstrating the identification procedure
was unduly suggestive.” (People v. Avila, at p. 700.)
Background
      The Berkeley police officer who conducted the show-up
received a call from an Oakland officer advising that the Saab
and a potential suspect were at the 100 block of International
Boulevard in Oakland. The Berkeley officer called Holguin but,
because Holguin spoke only Spanish, told Mayra that the Saab
was at a gas station at that location and that he would call her to
arrange for her to retrieve it. Shortly after his arrival, Mayra
approached him and said that she and Holguin had come to get
the car. Because Holguin was present and the Oakland officer
spoke Spanish, the Berkeley officer conducted an in-field show-
up. He testified, “I didn’t plan on doing it, but since the victim
showed up, I decided to do it.” He said that he had never
conducted a show-up two days after a felony was committed. In


                                 22
those circumstances, his practice is to conduct “a double blind
lineup of the possible suspect.”
Analysis
      We independently review the evidence in light of the
Cunningham factors, beginning with whether the procedure was
“unduly suggestive.” (Cunningham, supra, 25 Cal.4th 926, 989.)
Upon arriving at the gas station to retrieve her recently
recovered car, Holguin was asked to participate in the show-up.
Sitting in the rear of the police car, Holguin viewed
Chavez-Estrella, who was standing close to the Saab. On
cross-examination Holguin replied “yes” to defense counsel’s
statements that the police told her: “that they had found the car”;
“they told you that they wanted you to look at a person”; “that
they thought had taken your car.” Holguin testified that the
officers told her “they caught him in traffic.” She initially said
that she thought Chavez-Estrella was the person who had taken
her car “[b]ecause he had the car.” We agree with Chavez-
Estrella that, under the circumstances, the in-field investigation
was “unduly suggestive.”
      Because we find “the identification itself was nevertheless
reliable under the totality of the circumstances,” we do not decide
whether it was “necessary.” (Cunningham, supra, 25 Cal.4th at
p. 989.) Notwithstanding the brevity of the interaction, Holguin
testified to her opportunity to view Chavez-Estrella and to her
attention at the time of the offense. She saw his face when he
took her car and as she grabbed her purse from its place on the
passenger seat. Holguin testified that, based on her observation


                                   23
at the time, she would be able to recognize Chavez-Estrella if she
saw him again. Notwithstanding Chavez-Estrella’s efforts to
show that the in-field identification was tainted by the
circumstances, when Holguin was asked: “So did you tell the
police that you recognized him because when you saw him he
looked like the person who took your car, or did you pick him
because he was caught with your car?” She responded, “No, no,
no, no. Because I recognized him.”
      Holguin’s description of the events and of Chavez-Estrella’s
conduct was also remarkably accurate. Except for misdescribing
Chavez-Estrella’s shirt as orange—instead of white—Holguin’s
recitation of the carjacking was corroborated, minute-by-minute,
by the video. Holguin described Chavez-Estrella’s full beard and
hair. She testified: The man who took the car was with a woman
who waited for him at the corner. Immediately after taking the
car, he picked her up and sped off. The video confirms every
detail: Holguin departs the storage facility and walks (off screen)
to her car. Four minutes later, a man and woman appear, and he
turns in the direction of Holguin and her car. The woman
continues walking to the corner, where she waits. Moments later
the car speeds off, pauses to pick up the same woman, and then
turns the corner and departs. As the car is fleeing, the video
depicts Holguin, the car, and the woman all in close proximity.
      The last Cunningham factor—the lapse of time between the
offense and the identification—similarly supports finding her
identification reliable. (Cunningham, supra, 25 Cal.4th at p. 989.)
A mere two days after the incident, Holguin saw and identified


                                24
Chavez-Estrella. Having conducted an independent review and
applied the Cunningham factors, we conclude that the in-field
identification was reliable.
Harmless Error
      Even if we concluded that the in-field identification was
admitted in error, we would find the error to be harmless.
(Chapman v. California (1967) 386 U.S. 18, 24 (Chapman); see
Chavez, supra, 22 Cal.App.5th at p. 675 [Chapman harmless
error standard applies where due process rights are violated by
unduly suggestive identification].) The evidence in support of the
verdict was overwhelming. The jury heard Holguin’s testimony
and, presumably, believed her. She saw Chavez-Estrella when he
pushed her down and when she pulled her purse from the
passenger side. Her description of the offense is consistent with
the video. The jury could also compare the video to Chavez-
Estrella’s booking photo, taken only two days after the
carjacking. Viewing Chavez-Estrella in the courtroom, they could
see the similarity between his distinctive build and the man in
the video. The jurors heard evidence that Chavez-Estrella was
apprehended driving the car within miles of the location of the
offense, that the car’s front license plate was missing, and the
rear plate was turned backwards and covered with a paper
license plate. When apprehended, Chavez-Estrella had the Saab
key in his pocket.
      In light of the abundant evidence of guilt, admitting the
in-field identification was harmless. (Chapman, supra, 386 U.S.
at p. 24; see Chavez, supra, 22 Cal.App.5th at p. 675; see also


                                25
People v. Leon (2015) 61 Cal.4th 569, 601 [“because the
surveillance video was played for the jury, jurors could make up
their own minds about whether the person shown was
defendant.”]
3.    Holguin’s in-court identification was not tainted by
      the in-field show up, and admitting it was not error.
      Holguin also identified Chavez-Estrella at the preliminary
hearing. She testified that during the carjacking, she was able to
see Chavez-Estrella’s face and that she would recognize him if
she saw him again. In the courtroom Holguin identified Chavez-
Estrella as the person who pushed her down and took her Saab.
The factors which led us to conclude that the in-field
identification was reliable compel the same result as to Holguin’s
identification at the preliminary hearing. Had application of the
Cunningham factors led to the opposite conclusion, we would, for
the reasons discussed above, again find any error to be harmless.
(Chapman, supra, 386 U.S. at p. 24; see Chavez, supra, (2018) 22
Cal.App.5th at p. 675.)
4.    Chavez-Estrella forfeited any objection to the
      eyewitness certainty question in CALCRIM No. 315,
      and the question does not violate his due process
      rights.
      The court gave CALCRIM No. 315, eyewitness
identification, in its entirety. Chavez-Estrella did not object to
CALCRIM No. 315 but did make two requests: (1) “Specifically,
there are some bracketed paragraphs that I wanted given. One is
was the witness able to identify the defendant in a photographic
or physical lineup”; (2) “There’s also an option in 315 for a pin
point factor. The way 315 is written, certain other relevant

                                 26
factors raised by the evidence. I’m specifically requesting that the
Court give one factor and that is something along the lines of was
a suggestive identification procedure used.” The court rejected
both requests.
      On appeal, Chavez-Estrella objects to the court’s inclusion
of the following element of CALCRIM No. 315: “How certain was
the witness when he or she made an identification?” (Eyewitness
certainty question.)
      Having failed to object to the inclusion of the eyewitness
certainty question in CALCRIM No. 315, Chavez-Estrella
forfeited the argument, and the court had no duty to modify an
otherwise correct instruction. (People v. Kelly (1992) 1 Cal.4th
495, 535; People v. Samaniego (2009) 172 Cal.App.4th 1148,
1163.)
      In any event, after briefing was completed, the Supreme
Court decided that including the eyewitness certainty question
does not violate a defendant’s due process rights. (People v.
Lemcke (2021) 11 Cal.5th 644, 646–647 [“the instruction does not
direct the jury that ‘certainty equals accuracy’ ”].)
      Chavez-Estrella forfeited any claimed error from inclusion
of the eyewitness certainty question, and—had the objection been
made and preserved—we would follow Lemcke and find no
violation of his constitutional rights.
5.    There was no error in denying the motion to
      suppress and admitting the evidence obtained from
      the search and seizure.
      Chavez-Estrella moved to suppress the evidence derived
from the search and arrest contending that the prosecution failed

                                 27
to meet its burden under People v. Harvey (1958) 156 Cal.App.2d
516 and People v. Madden (1970) 2 Cal.3d 1017 (Madden) to
“trace the information received by the arresting officer back to its
source and prove that the originating or transmitting officer had
the prerequisite probable cause or reasonable suspicion to justify
the arrest or detention.” (In re Eskiel S. (1993) 15 Cal.App.4th
1638, 1643.) He also claims his detention and arrest based on
mistaken identity was not reasonable. The court took testimony
and denied the motion on all grounds asserted.
Legal Principles
      “ ‘A defendant may move to suppress evidence on the
ground that “[t]he search or seizure without a warrant was
unreasonable.” (§ 1538.5, subd. (a)(1)(A).) A warrantless search is
presumed to be unreasonable, and the prosecution bears the
burden of demonstrating a legal justification for the search.
[Citation.] ‘The standard of appellate review of a trial court’s
ruling on a motion to suppress is well established. We defer to the
trial court's factual findings, express or implied, where supported
by substantial evidence. In determining whether, on the facts so
found, the search or seizure was reasonable under the Fourth
Amendment, we exercise our independent judgment.” ’ ” (People
v. Suff (2014) 58 Cal.4th 1013, 1053.)
Analysis
      Chavez-Estrella was detained because the Oakland officer
believed him to be Salazar, who had an outstanding arrest
warrant, and informed the surveillance team to detain him to
arrest Salazar. “It is well settled that while it may be perfectly


                                 28
reasonable for officers in the field to make arrests on the basis of
information furnished to them by other officers, ‘when it comes to
justifying the total police activity in a court, the People must
prove that the source of the information is something other than
the imagination of an officer who does not become a witness.’ ”
(Remers v. Superior Court (1970) 2 Cal.3d 659, 666.)
      To meet that burden the People introduced evidence of the
validity of the arrest warrant for Salazar. The Oakland officer
knew the warrant was valid, and arresting officer Perry
confirmed it in the CRIMS database before detaining Chavez-
Estrella, whom he understood to be Salazar. The Oakland officer
had arrested Salazar in the area for possession of stolen vehicle
and radioed the arresting officer, who relied on that information
to detain Chavez-Estrella. Having confirmed that Salazar was a
parolee at large with an active warrant, the arresting officer
cuffed and detained Chavez-Estrella in the rear of the patrol car.
After comparing Chavez-Estrella with Salazar’s photo and
learning Chavez-Estrella’s identity, the officer ran a record check,
which revealed that Chavez-Estrella was on active probation and
subject to search. Within minutes the officer also learned from
the computer database that the Saab was the subject of a
reported carjacking out of Berkeley. Knowing of the search
condition and the report that the Saab had been stolen, the
officer searched Chavez-Estrella and retrieved the Saab key from
Chavez-Estrella’s front right pocket.
      The arresting officer’s detention of Chavez-Estrella was
reasonable based on the valid arrest warrant for Salazar and the


                                 29
information he received from the Oakland officer. “An officer may
arrest or detain a suspect ‘based on information received through
“official channels.” ’ ” (Madden, supra, 2 Cal.3d 1017, 1021 and
cases cited; People v. Brown (2015) 61 Cal.4th 968, 983.)
      It was reasonable for the Oakland officer who knew Salazar
and knew that Salazar had an outstanding warrant to advise the
arresting officer. And it was reasonable for the arresting officer to
rely on that information and—after confirming that the warrant
was active—to detain Chavez-Estrella. Upon learning that
Chavez-Estrella was not Salazar—but that Chavez-Estrella was
on probation with a search condition and that he was driving a
car whose VIN had been reported as the subject of a carjacking—
it was reasonable for the officer to detain and then to arrest
Chavez-Estrella. The search of Chavez-Estrella was justified both
by his active search condition and incident to his arrest for
driving a reported-stolen vehicle. (People v. Brendlin (2008)
45 Cal.4th 262, 267; People v. Durant (2012) 205 Cal.App.4th 57.)
Having independently reviewed the record, we find that the
court’s ruling was supported by substantial evidence and that the
court did not err in denying the motion to suppress and admitting
the evidence at trial.
6.    There was no cumulative error.
      We analyzed the record and, where appropriate, conducted
an independent review and find no error.
7.    The court did not abuse its discretion in denying the
      Romero motion.
      Chavez-Estrella contends that the court denied his Romero
motion (Romero, supra, 13 Cal.4th at pp. 529–530) without

                                 30
considering that he was 18 years old when he committed the
second-degree robbery strike and only 24 when he committed the
carjacking. We disagree.
Legal Principles
      We review the ruling under the deferential abuse of
discretion standard. (People v. Carmony (2004) 33 Cal.4th 367,
375.) “In reviewing for abuse of discretion, we are guided by two
fundamental precepts. First, ‘ “[t]he burden is on the party
attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence of
such a showing, the trial court is presumed to have acted to
achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set
aside on review.” ’ [Citations.] Second, a ‘ “decision will not be
reversed merely because reasonable people might disagree. ‘An
appellate tribunal is neither authorized nor warranted in
substituting its judgment for the judgment of the trial judge.’ ” ’
[Citations.] Taken together, these precepts establish that a trial
court does not abuse its discretion unless its decision is so
irrational or arbitrary that no reasonable person could agree with
it.” (Id. at pp. 376–377.)
Analysis
      At sentencing, the court selected “the aggravated term of
nine years [as] . . . the base term” having found the following
aggravating factors: “[T]he defendant engaged in violent conduct
which indicates a serious danger to society. The defendant’s prior
convictions as an adult are numerous and are of increasing


                                  31
seriousness. The defendant has served three prior prison terms.
The defendant was on felony probation when the crime was
committed. The defendant’s prior performance on probation and
post-release community supervision was unsatisfactory. [¶] There
are no circumstances in mitigation.”
      The court declined to exercise its discretion under section
1385 to strike the strike prior but exercised its “discretion to
strike both one-year priors pursuant to section 667.5[,
subdivision] (b) due to the defendant’s difficult upbringing and all
the other factors listed in the letter by the public defender.”
      Applying the deferential standard to the record, we
conclude that denying the Romero motion was not irrational or
arbitrary. The court recognized that Chavez-Estrella was young
when he committed the carjacking and the prior strike robbery,
but found his criminal history outweighed that consideration.
Chavez-Estrella was convicted of the following offenses in
Alameda County: second degree robbery (§ 211) in April 2012 and
served a prison term; unlawful taking of a vehicle (Veh. Code, §
210851, subd. (a)) in September 2014; assault with force likely to
produce great bodily injury (§ 245, subd. (a)(4)) in January 2018;
and receiving stolen property, motor vehicle (§ 496d, subd. (a)) in
October 2016. Chavez-Estrella was on both probation and post-
release community supervision at the time he committed the
carjacking. We find the court did not err in denying the Romero
motion.




                                 32
   1. Resentencing
      As noted on pages 1–2, ante, the Supreme Court granted
review and ordered this court to vacate our decision and to
reconsider the cause in light of Senate Bill 567 and Assembly Bill
124, two recent legislative enactments that bear upon sentencing
discretion. We have done so.
      Senate Bill 567 creates a presumption that the chosen term
shall not exceed the middle term unless the facts supporting the
aggravating circumstances are (1) established by the defendant’s
stipulation, (2) proven to the trier of fact beyond a reasonable
doubt, or (3) based on prior convictions evidenced by a certified
record of conviction. (Stats. 2021, ch. 731, §§ 1.3, 3(c)), adding
§ 1170, subd. (b)(1)–(b)(3), by amendment.)8 Senate Bill 567 also
creates a presumptive mandate for the low term where the
defendant’s psychological, physical, or childhood trauma was a
contributing factor in the commission of the offense. (Stats. 2021,
ch. 731, §§ 1.3, 3(c), adding § 1170, subd. (b), by amendment.) In
those circumstances, section 1170, subdivision (b)(6)(A) thus
dictates choice of the low term “unless the court finds that the
aggravating circumstances outweigh the mitigating
circumstances [so] that imposition of the lower term would be


      8 Assembly Bill 124 proposed similar but not identical
amendments to section 1170 and was also signed by the Governor
in 2021. (See Stats. 2021, ch. 695, § 5, effective Jan. 1, 2022.)
However, because Senate Bill 567 was the last bill signed by the
Governor and bears the higher chapter number, its amendments
to section 1170 prevail over those specified in Assembly Bill 124.
(Gov. Code, §9605, subd.(b); In re Thierry S. (1977) 19 Cal.3d 727,
738–739.)
                                  33
contrary to the interests of justice.” In any case, the court is
required to “set forth on the record the facts and reasons for
choosing the sentence imposed.” (§ 1170, subd. (b)(5).)
      Chavez-Estrella asserts, correctly, that the amendments
qualify as ameliorative changes to the sentencing laws and
therefore apply to any judgment that, like his, was not final on
the new legislation’s operative date. (See People v. Superior Court
(Lara) (2018) 4 Cal.5th 299, 306–308; People v. Frahs (2020)
9 Cal.5th 618, 624–625; People v. Flores (2022) 73 Cal.App.5th
1032, 1039.) The People concede the amendments are applicable
to Chavez-Estrella’s case and that the proper remedy is remand
to the trial court for resentencing. We agree, and therefore shall
remand for the court to reconsider Chavez-Estrella’s sentence in
light of the new provisions. (See People v. Frahs, at pp. 637–641
[remand for trial court to consider eligibility for mental health
diversion under new statutory program]; People v. Valenzuela
(2019) 7 Cal.5th 415, 424–425 [“the full resentencing rule allows
a court to revisit all prior sentencing decisions when resentencing
a defendant”].)
                          DISPOSITION
      The sentence is vacated. On remand the trial court shall
impose a new sentence in accordance with newly enacted section
1170, subdivisions (b)(1)-(b)(3) and (b)(6). In all other respects the
judgment is affirmed.




                                  34
                                         _________________________
                                         Ross, J.*


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Streeter, J.




A158809 People v. Chavez-Estrella



      *Judge of the Superior Court of California, County of San
Francisco, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.
                                    35